DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2021 has been entered.
 
Acknowledgment
Applicant’s amendment filed on December 15, 2021 is acknowledged. Accordingly claim 1-10 remain pending and have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang U.S. Patent Application Publication No. 2015/0161591 A1 in view of Wankmueller et al (hereinafter “Wankmueller”) U.S. Patent Application Publication No. 2010/0125516 A1 and Law et al (hereinafter “Law”) U.S. Patent Application Publication No. 2015/0134540 A1 and further in view of Lim U.S. Patent Application Publication No. 2017/0017937 A1.

As per claims 1 and 6, Yang discloses a method for outputting a virtual code, which is generated from a payment card, on a mobile terminal, the method comprising:
connecting, through near field communication (NFC), the payment card that does not have a display screen with a mobile terminal that has a display screen, wherein the payment card and the mobile terminal are directly connected via the NFC (see fig. 1, which discloses payment card 223 and mobile device 20 connected directly via card slot 26; 0020, which discloses that “ The card slot is coupled to the processor, and is removably inserted with a payment card, thereby enabling access to the payment card using the mobile device.”; 0052);
receiving, through the NFC, by a virtual code output application installed or embedded in the mobile terminal, the virtual code from the payment card (see claim 3, which discloses that “… the payment card to generate a transaction authentication code (TAC) based on the to-be-authenticated data and to transmit the TAC to the mobile device, …”); and
outputting, by the virtual code output application, the virtual code on the display screen of the mobile terminal (see claim 3, which discloses that “the mobile device to compose the payment command using the TAC and to transmit the payment command to the electronic device through the NFC communication.”),
wherein the virtual code is generated as a code, which is matched to a real card number, through a virtual code generating function stored in the payment card, at every unit count, and is used to detect the real card number in a financial company server or a virtual token verifying server (see claim 4, which discloses that “compare the TAC and the confirmation code, so as to identify validity of the payment card”), and
wherein the unit count is set as a specific time interval and changed as the specific time interval is elapsed
What Yang does not explicitly teach is:
wherein the unit count is set as a specific time interval and changed as the specific time interval is elapsed
Wankmueller and/or Lim discloses the method:
wherein the unit count is set as a specific time interval and changed as the specific time interval is elapsed (Wankmuller: 0043, which discloses that “Each VPAN 502 is also associated with one or more counters 508.  The counter may, for example, increment each time a VPAN 502 is used in a transaction.  As discussed above in conjunction with FIG. 1, the counter 508 is used to confirm the likely validity of a dynamic value generated by a payment application in a mobile device when and transmitted from a mobile device to a merchant and then from the merchant to the payment provider 110 in an authorization request.”; Law: 0142, which discloses that “The ATC is a counter that is initially set to a random value between "0" or "1000" and increments with each transaction.”; Lim: 0072, which discloses that “If the payment processing information is not received, then in operation 311, the electronic device 100 may determine whether a specific condition is met.  The specific condition may include, for example, a lapse of a set period of time (e.g., a predetermined time or count down after the payment related information is outputted or transmitted.”; 0145”).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Yang and incorporate a method wherein the unit count is set as a specific time interval and changed as the specific time interval is elapsed in view of the teachings of Wankmuller, Law and/or Lim in order to facilitate transaction and enhance security.
 
As per claim 2, Yang further discloses the method, wherein the virtual code output application is run in background in the mobile terminal and is activated in response to a detection of an establishment of the NFC between the payment card and the mobile terminal (see fig. 1 and associated text; see claims 12 and 13).

As per claim 3, Yang discloses a method for outputting a virtual code, which is generated from a payment card, on a mobile terminal, the method comprising:
synchronizing, by a virtual code output application installed or embedded in the mobile terminal that has a display screen, time of an encryption algorithm through near field communication (NFC) between a virtual code output application and the payment card that does not have a display screen, wherein the payment card and the mobile terminal are directly connected via the NFC (see fig. 1; 0082, which discloses that ”In step S29, during the NFC communication, the processor 21 of the mobile device 20 executing the payment application 270 composes a payment command using the TAC. The payment command includes at least the virtual account, the transaction information and the TAC, and is encrypted. The mobile device 20 subsequently transmits the payment command to the electronic device 1 through the NFC communication.”);
receiving, by the virtual code output application, an encrypted code generated from the payment card, wherein the encrypted code is obtained by encrypting the virtual code generated from the payment card based on the synchronized encryption algorithm (0082, which discloses that “The payment command includes at least the virtual account, the transaction information and the TAC, and is encrypted.”);
decrypting, by the virtual code output application, the encrypted code to the virtual code based on the encryption algorithm (0096, which discloses that “In step B3, in response to receipt of the payment command, the bank system 4 decrypts the received payment command, and identifies validity of the payment card 22 based on the payment command.”); and
outputting, by the virtual code output application, the virtual code on the screen (see claim 3, which discloses that “the mobile device to compose the payment command using the TAC and to transmit the payment command to the electronic device through the NFC communication.”),
wherein the virtual code is generated as a code matched to a real card number through a virtual code generating function stored in the payment card, at every unit count, and is used to detect the real card number in a financial company server or a virtual token verifying server (see claim 4, which discloses that “compare the TAC and the confirmation code, so as to identify validity of the payment card”); and
wherein the unit count is set as a specific time interval and changed as the specific time interval is elapsed.
What Yang does not explicitly teach is 
wherein the unit count is set as a specific time interval and changed as the specific time interval is elapsed.
Wankmuller, Law and/or Lim discloses the method 
wherein the unit count is set as a specific time interval and changed as the specific time interval is elapsed (Wankmuller: 0043, which discloses that “Each VPAN 502 is also associated with one or more counters 508.  The counter may, for example, increment each time a VPAN 502 is used in a transaction.  As discussed above in conjunction with FIG. 1, the counter 508 is used to confirm the likely validity of a dynamic value generated by a payment application in a mobile device when and transmitted from a mobile device to a merchant and then from the merchant to the payment provider 110 in an authorization request.”; Law: 0142, which discloses that “The ATC is a counter that is initially set to a random value between "0" or "1000" and increments with each transaction.”; 0241; 0076; Lim: 0072, which discloses that “If the payment processing information is not received, then in operation 311, the electronic device 100 may determine whether a specific condition is met.  The specific condition may include, for example, a lapse of a set period of time (e.g., a predetermined time or count down after the payment related information is outputted or transmitted.”; 0145”).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Yang and incorporate a method: wherein the unit count is set as a specific time interval and changed as the specific time interval is elapsed in view of the teachings of Wankmuller, Law and/or Lim in order to facilitate transaction and enhance security.

As per claim 4, Yang further discloses the method, wherein the encryption algorithm is matched to an encryption rule every time (0047; 0082).

As per claim 5, Yang further discloses the method, wherein the payment card generates a plurality of detailed codes through a plurality of detailed code generating functions (see claim 3; 0080); and 
generates the virtual code by combining the plurality of detailed codes through a detailed code combining function (see claim 3; 0080),
wherein the detailed code generating function and the detailed code combining function are included in the virtual code generating function, and wherein the plurality of detailed codes include: a first code to set a starting point of detecting a storage position (see claim 3; 0080); and 
a second code to set a search path to the storage position from the starting point according to a specific searching scheme (0080).

As per claim 7, Yang further discloses the method, wherein the plurality of detailed codes include:
a first code generated based on a first count (0080); and
a second code generated based on a second count, wherein the first count is the number of unit counts elapsed from an initial time point at which the virtual code generating function is ran in a virtual code verifying server (0080),
wherein the second count is the number of unit counts elapsed from a time point at which a real card number of a specific user is issued (0080), and
wherein the generating of the at least one detailed code includes:
applying the virtual security code to the second count or the number of counts elapsed from a current time point (0080).

As per claims 8 and 9, Yang further discloses the method, further comprising:
providing, by the virtual code output application, the virtual code to a clipboard (see claim 3), 
wherein the virtual code provided on the clipboard is input to an online payment page in response to an operation of a user (see claim 3).

As per claim 10, Wankmueller further discloses the method, further comprising:
providing, by the virtual code output application, the virtual code to a clipboard (see claim 3),
wherein the virtual code provided on the clipboard is input to an online payment page in response to an operation of a user (see claim 3).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        February 2, 2022